SUCTION DEVICE
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/17/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites, “wherein at least one suction hole is disposed on the closed end face of the cavity”; this limitation is already introduced in claim 1.  It is unclear if a new suction hole is being introduced on the closed end, or if the claim lacks antecedent 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama (JP2009119562).
Regarding claim 1, Akiyama teaches a suction device (10), comprising a body (11), wherein a cavity (12) is disposed in the body, the cavity has a closed end face (14) and an open end face (17), and the open end face forms an end face used for the suction device to suck a workpiece (50), wherein a tangential nozzle (18) is disposed on a sidewall surface (15) of the cavity, an external fluid enters the cavity through the tangential nozzle along a tangential direction of the cavity (12), a suction hole (22) is disposed on the closed end face of the cavity, the suction hole is connected to a suction 
Regarding claim 2, Akiyama teaches wherein the one suction hole (22) is disposed on the closed end face (14) of the cavity (Fig. 5).
Regarding claim 3, Akiyama teaches wherein the suction unit is a vacuum pump (negative pressure source) or a jet vacuum generator that has a fluid suction function ([0020]).
Regarding claim 4, Akiyama teaches wherein a cross-sectional shape of the cavity (12) is circular or approximately circular (Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (JP2009119562) in view of Iwasaka et al. (US20160300749).
Regarding claim 5, Akiyama teaches the suction unit and the suction hole (22) (Fig. 5; [0020]).
Akiyama does not teach wherein a throttle apparatus is disposed between the suction unit and the suction hole.
Iwasaka et al. teach a cylindrical holding device (5) with a tangential nozzle (54) for supplying a gas via a supply port (56) to hold a workpiece (Figs. 5-6);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the solenoid valves taught by Iwasaka et al. between the suction unit (vacuum pump) and the suction hole of Akiyama to help control the level of suction formed within the cavity.  Iwasaka et al. teach a throttle (solenoid valves) allows or blocks passages of gas from the supply pump ([0049]); this concept would be beneficial to provide in Akiyama to regulate the amount of suction on the work piece, preventing damage or warping to the surface being suctioned.
Regarding claim 6, Akiyama in view of Iwasaka et al. teach wherein the throttle apparatus is a manual ball valve or a proportional solenoid valve or a servo valve (2a, 2b) (Iwasaka et al., Fig. 8).
Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Akiyama (JP2009119562) in view of Li (US20170313369).
Regarding claim 7, Akiyama teaches claim 1.
Akiyama does not teach wherein a pressure detection unit is further disposed on the body to monitor the fluid pressure in the cavity.
Li teaches a cylindrical suction device (4) with a tangential nozzle (41) for supplying a fluid to the cavity of the suction device (Fig. 1b);
wherein a pressure detection unit (7) is further disposed on the body to monitor the fluid pressure in the cavity ([0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the pressure detection unit taught by Li, on the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached M-TR 6:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723